Citation Nr: 0824947	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-00 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to an increased evaluation for conversion 
reaction, mixed type, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from March 1948 to April 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from July 2003 and September 2005 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in St. Louis, Missouri.

In May 2008, a videoconference hearing was held before the 
undersigned and a transcript of that hearing is of record.  
The veteran submitted additional written evidence at the 
hearing with a written waiver of RO consideration, which was 
signed by the veteran.  Additionally, in March 2005, a local 
RO hearing was held and a transcript of that hearing is of 
record.  


The reopened issue of entitlement to service connection for a 
low back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 24, 1995 letter determination, 
the RO denied the veteran's request to reopen a claim of 
entitlement to service connection for a low back disability.

2.  Evidence submitted subsequent to the November 1995 letter 
determination is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
of service connection for a low back disability.

3.  Throughout the rating period on appeal, the veteran's 
conversion reaction has been manifested by complaints of 
anxiousness, hopelessness, some mild memory difficulty, and 
depression; objectively, it has been productive of no more 
than occupational and social impairment with occasional 
decrease in work efficiency, with Global Assessment of 
Functioning scores indicating mild symptoms upon VA 
examinations in 2005 and 2007.  


CONCLUSIONS OF LAW

1.  The RO's November 1995 letter determination that denied a 
request to reopen a claim for service connection for a low 
back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).  

3.  The criteria for entitlement to an evaluation in excess 
of 30 percent for conversion reaction have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9424 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.


Regarding the veteran's petition to reopen his claim of 
service connection for a low back disability, the Court, in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), issued a decision 
that established new requirements with respect to the content 
of the VCAA notice for reopening claims.  According to the 
Court, in the context of a claim to reopen, the Secretary 
must look at the bases for the denial in the prior decision 
and to respond by providing the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

In light of the Board's allowance herein of reopening of the 
claim for service connection for a low back disability, 
further development with regard to VA's duty to notify and 
assist would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  In this regard, as the determination to reopen this 
appeal constitutes a full grant of that portion of the claim, 
there is no reason to belabor the impact of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), on this matter, as any 
error in notice timing and content is harmless.  However, it 
is reiterated that additional development, prior to 
consideration of the reopened claim for service connection 
for a low back disability, on the merits (de novo), will be 
addressed in the REMAND section below.

Regarding the veteran's claim for an increased rating, VA 
issued VCAA notice letters to the veteran dated in March 
2005, January 2006, November 2006, and June 2007.  These 
letters informed the veteran of what evidence was required to 
substantiate his claim for an increased rating and of his and 
VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to the claim.  A June 2007 letter 
also informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the DC 
(Diagnostic Code) under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DC, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. 

In the case currently before the Board, the VCAA notice 
letters did not make specific reference to the relevant 
diagnostic codes and other applicable information.  As such, 
this error is presumed prejudicial.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), cert. granted, 76 U.S.L.W. 
3529 (U.S. June 16, 2008) (No. 07-1209), the Federal Circuit 
stated that all VCAA notice errors are presumed prejudicial 
and require reversal unless the VA can show that the error 
did not affect the essential fairness of the adjudication.  
To do this, the VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the claimant, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.  There must be a demonstration that there 
was no prejudicial error.  See Fenstermacher v. Phila. Nat'l 
Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).   

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores, 22 Vet. App. at 46.  In the present case, the 
claimant demonstrated actual knowledge of what was needed to 
establish the increased rating claim.  Actual knowledge is 
established by statements and arguments by the claimant and 
the claimant's representative on appeal demonstrating an 
awareness of what was necessary to substantiate the claim for 
a higher rating.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007); see also Short Bear v. Nicholson, 19 Vet. App. 
341, 344 (2005).  Additionally, the January 2007 Statement of 
the Case included a description of the regulations applicable 
to rating the disability at issue, as well as the rating 
formula for all possible schedular ratings for the diagnostic 
code under which the veteran's current rating is assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error and the appellant has not been prejudiced 
thereby.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him. 

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims, to include testimony at 
local RO and Board videoconference hearings.  The Board has 
carefully reviewed his statements and testimony and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.
I.  New and material evidence

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
pre-existing injury suffered or disease contracted in the 
line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  In this regard, the 
RO, as noted in the July 2003 rating decision on appeal, 
found that new and material evidence had not been submitted 
and denied reopening the claim.  See also November 2004 
statement of the case; and February 2008 supplemental 
statement of the case.  The July 2003 rating decision noted 
that the veteran had not provided any evidence that indicates 
a current back problem is related to service.  Nevertheless, 
the question of whether new and material evidence has been 
received to reopen each claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the 
Board finds that no such evidence has been offered, this is 
where the Board's analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Jackson, 265 
F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.  

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefines the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
petition to reopen the claim for entitlement to service 
connection was received in 2003.  As such, the amended 
provision is for application in this case and is set forth 
below.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Discussion

Historically, a May 1952 rating decision denied the veteran's 
claim seeking service connection for residuals of a back 
injury.  The RO denied this service connection claim based on 
a finding that the veteran's service medical records did not 
show that he sustained a back injury in a fall from a LST 
boat.  The veteran was notified of the May 1952 rating 
decision via a letter dated May 23, 1952.  The appellant did 
not perfect an appeal of this decision, and it became final.  
38 U.S.C.A. § 7105.  

The Board notes the veteran's statements of record indicate 
that he did not receive notice of the May 1952 rating 
decision, which also granted service connection for 
conversion reaction, mixed type.  In this regard, the Board 
notes that there is a presumption of regularity of government 
process that can only be rebutted by clear evidence to the 
contrary. Ashley v. Derwinski, 2 Vet. App. 62 (1992).  There 
is no such clear evidence to rebut the presumption of 
notification in this case.  In this case, the Board notes 
that the record contains a VA Form 10-2827, Application for 
Outpatient Treatment, dated in August 1952 and signed by the 
veteran.  It is noted that the address provided by the 
veteran on the VA Form 10-2827 was the same address where 
notification of the May 1952 rating decision was sent.  The 
May 23, 1952 notification letter was not returned as 
undeliverable.  It is noted that a claim that the letter was 
never received is insufficient to rebut the presumption of 
regularity where there is no indication that a notice was 
returned as undeliverable.  YT v. Brown, 9 Vet. App. 195 
(1996); Mason v. Brown, 8 Vet. App. 44 (1995) (citing 
Mendenhall v. Brown, 7 Vet. App. 271, 274 (1994)).  

The most recent final denial in this case was a November 1995 
letter determination which essentially declined to reopen the 
veteran's claim because it noted the veteran had not provide 
evidence that would establish the incurrence or aggravation 
of his back condition in service.  The veteran also did not 
appeal this letter determination and it became final.  Id.  
It is noted that the veteran resubmitted the November 1995 
letter determination with written statements at the bottom of 
the letter requesting clarification of this denial.  The 
Board does not construe the statements contained in veteran's 
response as expressing disagreement and a desire to contest 
the result of the November 1995 determination.  See 38 C.F.R. 
§ 20.201 (2007).

The Board will now review the evidence of record at the time 
of the last final denial for a low back disability in 
November 1995.  This evidence includes the veteran's service 
treatment records which include multiple documents indicating 
that the veteran fell off a LST while unloading a water tank.  
See, e.g., abbreviated clinical record, dated in November 
1951; social work history, dated in December 1951.  A DD Form 
481, clinical record, reflects that the veteran was under 
surgical observation for suspected herniated nucleus 
pulposus.  A narrative summary reflects that the veteran was 
hospitalized for 32 days (from October 13, 1951 to November 
14, 1951) with complaints of severe back pain.  Physical 
examination at that time was negative for objective evidence 
of nerve compression.  X-rays of the lumbar spine were 
negative for pathology.  The diagnosis was the same as noted 
on the DD Form 481.  A report of the proceedings of a 
physical evaluation board, dated in February 1952, reflects 
that the veteran was diagnosed with conversion reaction, 
mixed, hysterical type, manifested by low back pain, 
anesthesia of left lower extremity, and episodes of syncope 
of a moderately severe degree of severity.  See also 
Disposition Board Proceedings, dated in February 1952; and 
Narrative Summary, dated in November 1951 (providing the 
above diagnosis).  It was noted that the approximate date of 
origin or inception was May 1950 and permanent retirement was 
recommended.

The post-service evidence includes the May 1952 rating 
decision and the veteran's application for VA outpatient 
treatment, as previously described.  It also includes an 
inquiry from the veteran's life insurance company and a 
response by the VA indicating the veteran's service-connected 
conversion reaction disability and brief medical history.  
The record further contained a letter from VA to the veteran, 
dated in February 1993, noting his service-connected 
disability and evaluation along with advisement that he was 
receiving retired pay in lieu of disability compensation.

The evidence added to the record subsequent to the most 
recent denial for a low back disability in 1995, includes 
treatment records from the Center for Pain Management, dated 
from October 1999 to July 2004.  It also includes procedure 
reports from the Surgical Center from March 2000 to June 2000 
and medical treatment reports from Mid-Missouri Pain 
Consultants, P.C., from 1998.  Other medical evidence added 
to the record since November 1995 includes private treatment 
records from Capital Regional Medical Center, dated from 
December 1977 to January 2004, and private treatment records 
from Dr. R.H., M.D.  These private medical records reflect 
pertinent diagnoses, to include low back syndrome and 
desiccation of the intervertebral disc throughout the lumbar 
spine.  The record also contains reports of VA examinations, 
dated in August 2005 and April 2007.  It is noted that the 
August 2005 VA examiner was asked if the veteran's current 
disability was still properly characterized as conversion 
reaction, mixed type.  The VA examiner opined that the 
veteran's dysthymia is at least as likely as not caused by or 
a result of his fall in the Army in 1950, when he hurt his 
back.  In the rationale for the opinion, the VA examiner 
noted that the veteran had been treated on and off for a low-
level of depression since 1950, when he suffered a back 
injury.  It was noted that medical tests of the 1950s were 
not as sophisticated as today and a medical reason for the 
veteran's obvious pain was not found. The 2005 VA examiner 
noted that there was no reason to believe that the veteran 
would have developed a conversion disorder at that time in 
his life.  The VA examiner then opined that it was more 
likely that the veteran's (back) pain resulted from the 
veteran's accident and that he has been depressed for many 
years because of impairment in his quality of life cause by 
the pain.  The Board finds this evidence had not been 
submitted before to agency decision-makers, and is not 
cumulative and redundant because there had been no clinical 
opinion relating the veteran's current chronic back pain to 
an in-service event/injury at the time of the last final 
denial.  Thus, the evidence is new.

As the above August 2005 VA examination report provides 
medical evidence that the veteran current chronic back 
disability may be related to an in-service injury, it relates 
to an unestablished fact necessary to substantiate the claim 
that was lacking at the time of the last final denial-a 
medical nexus to service.  The Board notes that the 
credibility of the newly submitted evidence is presumed in 
determining whether or not to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Thus, it raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2007).  Accordingly, the additional 
evidence is also material.  As new and material evidence has 
been received, the claim for service connection for a low 
back disability is reopened, and must be considered in light 
of all the evidence, both old and new.

II.  Increased rating- conversion reaction

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

In testimony received in March 2005, the veteran asserted 
that an increased evaluation is warranted for his service-
connected conversion reaction disability.  See also March 
2005 deferred rating decision.  As the veteran's claim was 
received by VA in March 2005, the rating period on appeal is 
from March 2004, one year prior to the date of receipt of the 
increased rating claim.  38 C.F.R. § 3.400(o)(2) (2007).  
However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2007) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the 
history of the disability is for consideration in rating a 
disability.

Conversion reaction (disorder) is rated by applying the 
criteria in 38 C.F.R. § 4.130, Diagnostic Code 9424 (2007).  
VA's Schedule for rating mental disorders reads, in pertinent 
part, as follows:

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the DC.  Instead, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the AMERICAN 
PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV).  Id.

At this time, the Board notes that the 30 percent disability 
evaluation assigned for the veteran's conversion reaction is 
a protected rating as it has been in effect for more than 20 
years.  In this regard, any disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud.  38 C.F.R. § 3.951(b) (2007).

After reviewing the evidence of record, the Board finds that 
the veteran's disability picture is appropriately reflected 
by the 30 percent evaluation in effect for the rating period 
on appeal and that a higher rating is not warranted, as 
discussed below.

The competent evidence fails to reveal communication 
difficulties.  In fact, upon VA examination in August 2005, 
the veteran's speech was spontaneous, clear, and coherent.  
See also January 2006 VA examination report (noting that the 
veteran's speech was unremarkable).  With regard to weekly or 
more frequent panic attacks, neither the August 2005 nor the 
April 2007 VA examination reports noted any complaints of 
such attacks.  

Regarding comprehension skills, there is no evidence of any 
difficulty in understanding complex commands.  While the 
August 2005 VA examination report indicated that the veteran 
was easily distracted, the veteran was able to perform serial 
7s and spell a word forward and backward.  It was also noted 
at that time that the veteran had a rambling thought process, 
but his judgment was intact and his intelligence was noted as 
above average.  There was no indication of intellectual 
deficit upon VA examination in April 2007.  Indeed, this 
examination report reflects that the veteran had average 
intelligence.  With respect to recall, the August 2005 VA 
examiner found the veteran had mildly impaired recent, 
remote, and immediate memory.  The veteran also had an 
excellent memory for numbers, but some difficulty remembering 
people and places.  Upon VA examination in 2007, it was noted 
that the veteran had normal remote, recent, and immediate 
memory.  The record reflects that the 2007 VA examiner noted, 
with respect to judgment, that the veteran understood the 
outcome of his behavior and that his thought process and 
thought content were each unremarkable.

The record does not reflect the presence of homicidal or 
suicidal thoughts.  The record further reflects that the 
veteran was able to maintain his personal hygiene.  In this 
regard, the 2007 VA examination report noted the veteran had 
a clean, neatly groomed appearance.  

Regarding occupational functioning, the April 2007 VA 
examination report reveals that the veteran was currently 
employed as a business employee trainer with his usual 
occupation being a tax auditor.  It was noted that the 
duration of his current employment was 10 to 20 years.  It 
was further noted that the veteran retired from a full-time 
career with the state of Missouri in 1994.  The Board finds 
that the evidence of record does not demonstrate that the 
veteran's conversion reaction symptomatology has limited his 
employability to the extent that the next-higher 50 percent 
evaluation would be appropriate.  Indeed, the record does not 
indicate any firings due to his conversion reaction symptoms 
and it shows a retirement from a full-time job with 
employment in a part-time position since retiring.

The Board notes that the veteran has not had difficulty in 
establishing effective social relationships.  For example, 
the August 2005 VA examination report noted that the veteran 
enjoyed social activities with family and friends and that he 
was involved in church and the Knights of Columbus.  It was 
further noted that the veteran responded that he has to stay 
busy when asked about his activities and leisure pursuits.  
In light of the foregoing, the Board finds that the overall 
weight of the evidence fails to reveal social impairment of 
such severity as to allow for a finding that his disability 
picture is more analogous to the next-higher 50 percent 
rating under Diagnostic Code 9424.  

The Board acknowledges the veteran's complaints and findings 
of record indicating his conversion reaction symptoms of 
anxiousness, hopelessness, and depression.  The Board also 
acknowledges that it was noted that the veteran has an 
insight problem, but he understands the existence of such a 
problem.  The Board finds that the above symptoms have been 
appropriately reflected in the 30 percent evaluation 
currently in effect throughout the rating period on appeal.  
Based on all of the foregoing, the veteran's conversion 
reaction symptoms have not led to a degree of social and 
occupational impairment commensurate with the next-higher 50 
percent evaluation under the general rating schedule for 
mental disorders.  Indeed, the April 2007 VA examination 
report reflects no occasional decrease in work efficiency or 
reduced reliability and productivity due to mental disorder 
symptoms.  

In determining that the veteran's PTSD is appropriately 
reflected by the current 30 percent evaluation, the Board has 
considered Global Assessment of Functioning (GAF) scores of 
65 and 67 indicated upon VA examinations conducted in August 
2005 and April 2007, respectively.  GAF is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).  According to DSM-IV, a GAF score of 71 to 80 indicates 
the examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-
47 (1994).  

The Board finds that the conversion reaction symptoms 
demonstrated in the record are consistent with the assigned 
GAF scores of 65 and 67.  See August 2005 VA examination 
report (noting that the veteran trained store employees and 
had social interaction with family and friends); see also 
April 2007 VA examination report (noting his occupational 
functioning).  The Board finds that the GAF scores of 65 and 
67, assigned in August 2005 and April 2007, to be probative 
and consistent with competent clinical evidence of record.

In conclusion, the Board finds that the veteran's 30 percent 
disability rating for conversion reaction is appropriate and 
the clinical evidence does not show distinct time periods 
exhibiting symptoms warranting staged evaluations.  Hart, 21 
Vet. App. at 509-10.  

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Indeed, the most recent VA 
examination report of record, dated in April 2007, reflects 
that the veteran was currently employed as a business 
employee trainer.  Hence, referral for assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for a low back 
disability, the claim is reopened, and the appeal is allowed 
to this extent.

Entitlement to a rating in excess of 30 percent for 
conversion reaction is denied.


REMAND

Having reopened the veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for a low back disability may be granted 
on the merits, de novo.  However, further development of the 
record is needed prior to appellate consideration of this 
claim. 

Procedurally, the RO last adjudicated the underlying service 
connection claim on the merits in a May 1952 rating decision.  
Since this last RO adjudication on the merits in 1952, the RO 
has found no new and material evidence has been received to 
reopen the claim, and has not considered the merits of the 
claim, de novo.  See November 1995 letter determination, July 
2003 rating decision, and November 2004 statement of the 
case.  In this situation, the Board may not consider the 
merits of the claim de novo without prior RO adjudication of 
the claim de novo.  Because the RO has not adjudicated the 
reopened claim of entitlement to service connection, de novo, 
the Board may not adjudicate the matter at present.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting where 
the Board addresses a question that has not been addressed by 
the RO, the Board must consider whether the veteran has been 
prejudiced thereby).

With regard to an in-service injury to the veteran's low 
back, he testified at the May 2008 videoconference hearing 
that he had injured his back while unloading a large storage 
tank on a LST.  He claims that the tank turned, throwing him 
against the side of the ship and causing him to fall into the 
water.  (See Board hearing Transcript "Tr." at 4.)  The 
veteran's statements through out the appeal concerning this 
in-service injury have also been, for the most part, 
consistent.  Thus, the Board finds the veteran to be credible 
regarding his account of in-service events.  

The record also demonstrates that the veteran has been 
diagnosed with, among other things, low back syndrome.  See 
e.g., private medical records, dated in November 2002 and 
April 2003.  A private MRI of the lumbar spine, dated in 
March 2003, revealed bulging disc, most prominent at the L2-
3, L4-5, and L4-S1 levels and desiccation of the 
intervertebral disc throughout the lumbar spine.  The Board 
notes that the veteran's service medical records demonstrate 
that while in service in approximately May 1950, he injured 
his low back.  Although the veteran contends that his current 
back disability is related to this in-service incident, the 
record does not demonstrate that the veteran has been 
afforded a VA examination to determine the nature and 
etiology of his current low back disability.  Further, the 
August 2005 VA examiner's opinion indicates that the 
veteran's current chronic low back pain may be associated 
with an in-service injury.  However, the Board finds that 
this August 2005 VA examination report is not specific or 
conclusive enough to support a grant of service connection 
for a low back disability.  In this regard, the Court has 
held that medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Therefore, the Board finds 
that a VA examination and clinical opinion is warranted as 
such would be useful in the de novo adjudication of the 
veteran's claim.  See 38 C.F.R. § 3.159(c)(4) (stating that a 
medical examination is necessary if the evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination with the appropriate 
specialist to determine the etiology of 
the veteran's current low back 
disability.  Perform all necessary 
diagnostic tests.  The examiner is asked 
to opine whether it is at least as likely 
as not (50 percent or greater 
probability) that any current low back 
disability was incurred in, or aggravated 
by, service.  The examiner is asked to 
address the available service medical 
records indicating that the veteran fell 
from a LST and injured his low back with 
subsequent hospitalizations.

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.

The clinician is requested to provide a 
complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.

2.  Thereafter, readjudicate the reopened 
claim of entitlement to service 
connection for a low back disability on 
appeal.  If the benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B and 7112 (West Supp. 2007).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


